                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 ALVIN D. FRAZIER,

         Plaintiff,
                                                                      Case No. 2:17-cv-89
 v.
                                                                      HON. JANET T. NEFF
 JEFFREY WOODS, et al.,

         Defendants.
 ____________________________/

                                     OPINION AND ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Butler,

Dunton, Isard, McGeshik, McLeod and Marlette filed a motion for summary judgment on

Plaintiff’s Eighth Amendment failure-to-protect claims. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation (R&R), recommending this Court grant

Defendants’ motion and dismiss this case. The matter is presently before the Court on Plaintiff’s

objections to the Report and Recommendation. In accordance with 28 U.S.C. § 636(b)(1)

and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of

the Report and Recommendation to which objections have been made. The Court denies the

objections and issues this Opinion and Order.

       Plaintiff makes twelve objections to the Magistrate Judge’s Report and Recommendation.

Contrary to the requirements of this Court’s local rule, Plaintiff’s objections 1 through 5, 7, 8, 10,

and 12 do not identify any portion of the Report and Recommendation to which an objection is

made (ECF No. 109 at PageID.745-752). See W.D. Mich. LCivR 72.3(b) (requiring an objecting

party to “specifically identify the portions of the proposed findings, recommendations or report to
which objections are made and the basis for such objections”). Plaintiff’s objections merely state

his disagreements with Defendants’ motion, previous denials for discovery, and the process in

general. Plaintiff has not demonstrated any factual or legal error in the Magistrate Judge’s

analysis; therefore, these objections are denied.

       In his objection 6, Plaintiff disagrees with the Magistrate Judge’s conclusion that no

genuine issue of material fact exists in this case (ECF No. 109 at PageID.747-748). However,

Plaintiff does not dispute the lack of evidence in the record but blames the “defects in this case”

on the denial of his previous discovery motions (id. at PageID.747). Plaintiff’s objection fails to

demonstrate any factual or legal error in the Magistrate Judge’s analysis or conclusion. This

objection is therefore denied.

       In his objection 9, Plaintiff generally objects to “all dismissals” (id. at PageID.749). A

general objection is the same as a failure to file an objection. See Miller v. Curie, 50 F.3d 373,

380 (6th Cir.1995); Howard v. Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

This objection is therefore denied.

       In his objection 11, Plaintiff argues that the Magistrate Judge erred in concluding that

Plaintiff’s claims “are barred under the three year statute of limitation period” (ECF No. 109 at

PageID.750-751). Plaintiff agrees that he filed his claims outside of the three-year window, but

he contends that the statute does not apply due to his “documented learning disability” and need

to obtain a legal writer (id. at PageID.751). Plaintiff’s objection fails to demonstrate any factual

or legal error in the Magistrate Judge’s analysis or conclusion. This objection is therefore denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Further, as this Opinion and Order resolves the last pending claims, a




                                                    2
Judgment will also be entered. 1 See FED. R. CIV. P. 58. The Court declines to certify, pursuant to

28 U.S.C. § 1915(a)(3), that an appeal of this decision would not be taken in good faith. See

McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199, 206, 211-12 (2007). Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 109) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 108) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 78) is

GRANTED.


Dated: March 25, 2020                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




1
  Plaintiff named “Inspector Hubbard (or Hough)” as a Defendant in his Second Amended
Complaint filed on May 8, 2018 (ECF No. 52), nearly two years ago. The docket thereafter
contains no inquiry or mention about Hubbard (or Hough) and whether he was served. Although
the Magistrate Judge recommends dismissal of his case, Plaintiff also does not reference Defendant
Hubbard (or Hough) in his Objections. Under these circumstances, the Court determines that
Defendant Hubbard (or Hough) is properly dismissed without prejudice.
                                                3
